Case 3:19-mj-00144-DJN Document 1 Filed 11/06/19 Page 1 of 2 PageID# 1



                    IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF VIRGINIA

                                    Richmond Division



UNITED STATES OF AMERICA,                                  CRIMINAL NO. 3:19mj        JHH
       V.



ANTHONY D. JOHNSON,

               Defendant.




                                CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:

At all relevant times:


        1. The defendant, ANTHONY D. JOHNSON, was on Fort Lee, Virginia, in the

Eastern District of Virginia.

       2. Fort Lee, Virginia is property administered by the Department of Defense and

is within the special territorial jurisdiction of the United States and this Court.



                                       COUNT ONE


                                  (Citation No.9494365)

        On or about October 26, 2019, at Fort Lee, Virginia, property administered by the

Department of Defense, in the Eastern District of Virginia, and within the special

territorial jurisdiction ofthe United States and this Court, defendant, ANTHONY D.

JOHNSON,did enter a military post for a purpose prohibited by law or lawful regulation.
 Case 3:19-mj-00144-DJN Document 1 Filed 11/06/19 Page 2 of 2 PageID# 2




to wit: ANTHONY D. JOHNSON did trespass upon Fort Lee by entering the gate in the

trunk of a vehicle.


(In violation of Title 18, United States Code, Section 1382).




                                                G.ZACHARY TERWILLIGER
                                                UNITED STATES ATTORNEY



                                          By:              /s/
                                                Gabrielle S. Heim
                                                Special Assistant United States Attorney
                                                United States Attorney's Office
                                                919 East Main Street, Suite 1900
                                                Richmond, VA 23219
                                                Phone:(804)765-1542
                                                Fax:(804)765-1950
                                                gabrielle.s.heim.mil@mail.mil
